Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	In view of the present amendments, the previous obviousness type double patenting rejections are withdrawn.
Allowable Subject Matter

Claims 1-11, 16, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see previous Office Action) discloses chemically strengthened glass similar to that claimed, the art fails to teach or render obvious the claimed inventions for reasons argued by Applicants. 
Additionally, it is noted for the record that while there may be other prior art that also similarly teach chemically strengthened glasses and said art may have or render obvious overlapping thickness, CS, compositions, method, etc., the art does not teach the properties claimed and not only can one having ordinary skill not say with any degree of certainty that such properties would be inherent but doing so would be unreasonable. Specifically, although properties result from having a certain thickness, CS, composition, methods, etc. and the art may provide overlap with Applicants, one having ordinary skill would readily know that properties result from very specific combinations of parameters and just because there is overlap does not necessarily mean the properties will necessarily result. Further, even with overlap, one having ordinary skill would have to pick and choose from a large variety of different thicknesses, CS values, compositions, ion exchange conditions, etc. combinations and then to argue after picking and choosing that the properties would necessarily result would be unreasonable and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784